Case 1:18-cr-00120-SPW Document 122-3 Filed 08/04/21 Page 1 of 2

AUGUST 1, 2021
TO WHOM! IT MAY CONCERN:
My name is Ayda Hamann and am one of 10 of Victor’s siblings.

| have been a Registered Nurse for 37 years and currently own my own healthcare
company. | am married and have 2 boys.

| am writing this letter of support on behalf of Victor Lopez who has pleaded
guilty to one count of Possession of Drugs with Intent to distribute and is to be
sentenced August 18", 2021.

We were raised as Catholic migrant farm workers, the oldest children who
included Victor never had a stable school and or home life as we were constantly
moving. Our father, (my biological) and Victor’s stepfather was verbally and at
times physically abusive to my older 5 siblings again which included Victor. They
were not allowed to eat at the table with him and they were in constant fear of
him.

As he got older, things did get somewhat better for Victor as we settled in Powell
WY. Our father had a fulltime job as a farmhand, Victor was able to graduate and
was one of the first to do so in our family. His sense of humor and quick wit
endeared him to everyone he met. He always took care of us younger kids and
family always came first.

He moved out and got married. His wife of 3 years did not want any children and
ended a pregnancy against Victor’ wishes. This started a drinking binge that has
never stopped. He was a functional alcoholic, always held a job but drank too
much. He was in and out of jail with DUI’s, always able to get out, go back to his
job. He was arrested in late 1990’s for meth /drug selling and was sentenced to
prison. After that he was in and out of jail.

in 2006 he did help care for our father in his last year of life. Our father did
apologize in his own way, but it was a little too late as the psychological damage
had already affected Victor. After his death, Victor moved in and out of our
mother’s house helping her when he wasn’t incarcerated. The last 6 months of
our mother’s life he moved in and took total care of her including bathing,
Case 1:18-cr-00120-SPW Document 122-3 Filed 08/04/21 Page 2 of 2

changing attends etc. At the time of her death in 2014, he was incarcerated and
was allowed one last visit in hospice house by Cody police dept.

From 2014-2016 he did hold down a full-time job in construction but never could
quit drinking. He got hurt on the job and was diagnosed with schizophrenia. He
went on social security disability and had a fixed income. This is when he started
to get more into his addiction. Next thing our family knows is that he’s selling and
using meth and has been arrested.

Our family has always been supportive of Victor but not during his addiction as
we couldn’t help him. When he does get out, he will have 6 family members who
are willing to help and support him thru his recovery. | have also saved all his
social security money he has received, and he will have enough to be able to get
an apartment as well any of the necessary living amenities.

When you do meet Victor at his court appearance just know that he is
loved by his family and has a whole support system backing him, we have not left
his side, and do not plan to do so. | know he has goals, and ambitions, and again |
know he is fully capable of achieving those goals.

Ayda Hamann
